OPINION — AG — BASED UPON THE DECISION AND REASONING OF THE LOVING V. VIRGINIA CASE, IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE OKLAHOMA MISCEGENATION STATUTES REFERRED TO ABOVE MUST FALL FOR THE REASON THAT THEY ARE IN IRRECONCILABLE CONFLICT WITH THE FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION. CITE:  43 Ohio St. 1961 12 [43-12], 43 Ohio St. 1961 13 [43-13], 43 Ohio St. 1961 14 [43-14], 43 Ohio St. 1961 15 [43-15] (BRIAN UPP) FILENAME: m0000970 WILLIAM Y. ROSE HUMAN RIGHTS COMMISSION ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 6, 1967 OPINION — AG —  BASED UPON THE DECISION AND REASONING OF THE LOVING V. VIRGINIA CASE, IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE OKLAHOMA MISCEGENATION STATUTES REFERRED TO ABOVE MUST FALL FOR THE REASON THAT THEY ARE IN IRRECONCILABLE CONFLICT WITH THE FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION. CITE:  43 Ohio St. 1961 12 [43-12], 43 Ohio St. 1961 13 [43-13], 43 Ohio St. 1961 14 [43-14], 43 Ohio St. 1961 15 [43-15] (BRIAN UPP)